Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
a distance adjuster capable of adjusting a circumferential distance between a pair of connection portions where the two seal member parts or one circumferentially adjacent pair of the more than two seal member parts are connected to a corresponding one of the coupling pieces, and wherein: each of the two or more than two seal member parts includes a cylindrical portion abutting against an end surface of the outer race: a wall portion extending radially inwardly from an axial end of the cylindrical portion: and either the cylindrical portions or the wall portions of the two seal member parts or the one circumferentially adjacent pair of the more than two seal members include, at respective opposed portions thereof, a pair of stepped portions meshing with each other.

Claim 8 
a protrusion disposed on a radially inner edge of the circular annular seal member, and kept in sliding contact with a radially outer surface of the inner race., wherein: the circular annular seal member comprises a plurality of circumferentially divided seal member parts coupled together as a circular annular coupled member by coupling pieces: and the protrusion is one of a plurality of protrusions, and one or more of the plurality of protrusions are disposed 

Claim 14
a circular annular seal member attached to one of the stationary bearing race, and a member fixed to the stationary bearing race, the circular annular seal member covering a side opening of the bearing space; a foreign object catching portion mounted to a lower portion of the circular annular seal member; and a sensor device mounted to the foreign object catching portion, and configured to detect foreign objects contained in lubricating oil, wherein: the circular annular seal member comprises a plurality of circumferentially divided seal member parts coupled together as a circular annular coupled member by coupling pieces: and one of the coupling pieces is provided with the foreign object catching portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656